DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,7-9,15,16, 18,24 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Hazani et al (US 2008/0227333)
With regard to claim 1 ,  Hazani et al disclose (Fig. 33-35) a modular power source, comprising:
a middle block  (102) having a housing, comprising a connector (Fig. 33b; r.n. 332) for receiving power from a supply of electricity, and at least one electrical socket (101) on a face of the middle block;
at least one wing assembly, comprising:
at least one connector (101) on a face of the wing assembly, the connector configured to form an electrical connection between the wing assembly and the inner middle block  (102) ; and at least one controllable electrical socket (101); and
at least one computing device (Fig. 35)configured to connect or disconnect the at least one controllable electrical socket from the power source (Fig. 33b); and
at least one sensor  (33a, 33b; 352 - The module 350 comprises a LED 352 connected in series to a resistor 351, required for current limiting. The LED 352 may serve in this configuration as indicator 33a, for example. The LED 352 is connected to the output of power adapter 286, hence the illumination of LED 352 indicates the proper operation of both the power adapter 286 and the power splitter 287, as well as the existence of power feeding to the module 350.) configured to measure a parameter of the modular power source, the sensor communicatively connected to the at least one computing device wherein the at least one wing assembly (330) its configured to rotate (a rotation about socket 101) about an axis with respect to the middle block when electrically connected to the middle block via the electrical connection.
With regard to claim 2 ,  Hazani et al disclose (Fig. 33-35) that the at least one wing assembly comprises a cavity, with at least one connector (101)  positioned within the cavity.
With regard to claim 7 ,  Hazani et al disclose (Fig. 33-35) the at least one sensor is selected from the group consisting of a current sensor, a voltage sensor, a temperature sensor, an infrared sensor, an ambient light sensor, and a microphone.
With regard to claim 8 ,  Hazani et al disclose (Fig. 33-35) the at least one computing device is positioned within the at least one wing assembly.
With regard to claim 9 ,  Hazani et al disclose (Fig. 33-35) at least one DC power/communication port  (34a)on a surface of the at least one wing assembly.

With regard to claim 15 ,  Hazani et al disclose (Fig. 33-35) at least the at least one wing assembly is configured to rotate about an axis with respect to the middle block when electrically connected to the middle block via the electrical connection; wherein the axis is normal to the inner face of the wing assembly.
With regard to claim 16 ,  Hazani et al disclose (Fig. 33-35) the at least one computing device is communicatively connected to a Wi-Fi transceiver, and the at least one computing device is configured to act as a Wi-Fi range extender(RI -connectors).
With regard to claim 24 ,  Hazani et al disclose (Fig. 35) the at least one sensor (352)comprises a current sensor configured to measure a power consumption of at least one device electrically connected to the controllable electrical socket.

Claim(s) 18, 23 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Byrne et al (US 9,748,709)
With regard to claim 18 , Byrne et al disclose (Fig. 1-4  a modular power source, comprising: at least one wing assembly (118), comprising:
at least one wing assembly interface connector (a connector on 118 to attach a wire 52) on an inner face of the wing assembly; and at least one controllable electrical socket on a front face of the wing assembly;
and
a middle block (40) comprising:
a connecting face comprising a middle block interface connector configured to
removably connect to the at least one wing assembly interface connector (Fig. 4a, 4b);
wherein the at least one wing assembly is configured to connect to the middle block in a
plurality of different orientations.
With regard to claim 23 , Byrne et al disclose (Fig. 1-4)  an electrical socket connector on the inner portion wherein the wing assembly interface connector and the middle block interface connectors are electrical socket connectors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasani et al 
With regard to claim 14 , Hasani et al do not disclose   the modular power source forms a cube having a length along each side of less than six inches.
The above mentioned limitations are not patentably significant since they relate to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, 36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.
Applicants have presented no argument which convinces that the particular configuration of the fixed assembly is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for purpose of mounting the fixed assembly to an telexcopic boom of a vehicle.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Allowable Subject Matter
Claims 3 , 4,  5, 10 -13, 17, 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses
 the middle block comprises a rotating protrusion, the rotating protrusion comprising at least one socket; wherein the cavity on the wing assembly is configured to receive the rotating protrusion, forming the electrical connection between the at least one connector and the at least one socket (cl. 3/4);
       rotating adapter comprising at least one electrical plug connector and at least one socket, the cavity configured to receive the rotating adapter forming an electrical connection between the at least one connector in the cavity and the at least one socket (cl. 5).
 The first and second wing assemblies, wherein the first and second wing assemblies each comprise a DC power/communication port on a surface of the first and second wing assemblies (clm. 10-13).
the middle block further comprises a plurality of magnets positioned within the housing of the middle block; and wherein the at least one wing assembly further comprises a ferromagnetic element configured to be positioned proximate to the plurality of magnets when the middle block is electrically connected to the at least one wing assembly (cl. 17) 
 the rotating element comprising: an inner portion and an outer portion rotatably connected to the inner portion:the outer portion configured to be removably connected to the wing assembly; andwherein the inner portion of the rotating element is configured to rotate about an axis with respect to the wing assembly when the outer portion is electrically connected to the wing assembly; wherein the outer portion of the rotating element comprises a plurality of rotational stopseach having a contact point, and the inner portion of the rotating element comprises a plurality of detents configured to receive the plurality of contact points. (cl. 19/20-22)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        						10/31/22